Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-10 and 12-21 are pending.

	

	Response to Arguments
2.	Applicant’s Pre-Appeal Brief arguments filed on 03/30/2022 with respect to the rejection(s) of claim(s) 1, 12 and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

	


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2012/0201300 A1) in view of ZHANG et al. (US. Pub. 2022/0109876 A1) and further in view of Aidoneus (VVC intra prediction supplement: Matrix Weighted Intra Prediction (MIP); pub. June 4, 2019; given by the applicant in the IDS).

Regarding claim 1, Kim teaches a computer-implemented method for processing video content([para 0052;0169]-computer implemented method), comprising: determining a classification of a target block, wherein: the target block is classified into a first class when the target block has a size of 4x4([see Fig. 5]- as shown in FIG. 5, a predicted block is generated by performing prediction with a block size of 4.times.4), the target block is classified into a second class when the target block has a size of 8x8,4x8,or 8x4 ([see in Fig. 5]- as shown in FIG. 5, a predicted block is generated by performing prediction with a block size of 16.times.16, 16.times.8, 8.times.16, or 8.times.8 for the macroblock by using a previously encoded, decoded and reconstructed frame.  When prediction with a block size of 8.times.8 is performed for the macroblock, a predicted block is generated by performing prediction with a block size of 8.times.8, 8.times.4, 4.times.8, or 4.times.4 for each 8.times.8 block).
However, Kim does not explicitly disclose the target block is classified into the second class when the target block has a size of 4xN or Nx4, wherein N is 16, 32, or 64.
In an analogous art, ZHANG teaches the target block is classified into the second class when the target block has a size of 4xN or Nx4, wherein N is 16, 32, or 64([para 0100, Table 4]-block size 4x16,4x32; [see also fig. 9]-processing of the row of pixel to maximize throughput 4xN block with vertical predictor where N is 16, 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of ZHANG to the modified system of Kim techniques embodied in video encoders or decoders to improve compression efficiency using techniques that include determining, for a conversion between a block of a video and a bitstream representation of the video, a manner of applying a secondary transform with a reduced dimension to a sub-block of the block based on a number of sub-blocks that the secondary transform is applicable to. The secondary transform is applicable to the block between a forward primary transform and a quantization step or between a de-quantization step and an inverse primary transform. The reduced dimension is reduced from a dimension of the block. The method also includes performing the conversion based on the determining [ZHANG; para 0006].
However, the combination of Kim and ZHANG don’t explicitly disclose generating, based on the classification, a matrix-weighted intra prediction (MIP) signal.
In an analogous art, Aidoneus teaches generating, based on the classification, a matrix-weighted intra prediction (MIP) signal([ see in section 1]-Matrix weighted intra predictin MIP). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Aidoneus to the modified system of Kim and ZHANG for improvements to intra prediction in VTM-5.0. In VTM-5.0, the main change is the addition of MIP prediction technology; meanwhile, the MPM list is unified for various intra-frame prediction tools[Aidoneus; main section].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for system claim 12 have been met in method claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 20 have been met in method claim 1.


Claims 2, 3, 5, 13, 14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Kim  in view of ZHANG and Aidoneus  as applied to claim 1 above and further in view of Mahdi et al. (US. Pub. No. 2019/0045188 A1).
Regarding claim 2, the combination of Kim, ZHANG and Aidoneus  don’t exclusively disclose generating a first intra prediction signal for the target block, the generating of the first intra prediction signal being based on an input vector, a matrix, and the classification of the target block; and performing bilinear interpolation on the target block using the first intra prediction signal, to generate the MIP signal.
In an analogous art, Mahdi teaches generating a first intra prediction signal for the target block, the generating of the first intra prediction signal being based on an input vector, a matrix (para [0032]-[0036], [0040]-(0042]- various classifier outputs may be used to determine several candidate coefficient weighting matrices (from multiple perceptually-designed matrices of weighting parameters) and a refinement process may be implemented to synthesize a final weighting matrix using the selected weighting matrices.  The synthesis process may use rate distortion measurements on a transform block level (and transform coefficient matrix level) or on a localized level within the transform block (and within the transform coefficient matrix) to develop the final set of  weights as discussed further herein). Aidoneus  teaches the classification of the target block; and performing bilinear interpolation on the target block using the first intra prediction signal, to generate the MIP signal[(page 3, 5]- The generation of MIP prediction pixels is to perforrn matrix weighting on the averaged reference pixels, and then add an offset, that is, linear affine transformation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mahdi to the modified system of Kim, ZHANG and Aidoneus to transform coefficient shaping for video encoding are discussed.  Such techniques include applying weighting parameters from one or more perceptually-designed matrices of weighting parameters to blocks of transform coefficients to generate weighted transform coefficients and encoding the weighted transform coefficients into a bitstream [Mahdi; abstract].
Regarding claim 3, Mahdi teaches averaging, according to the classification of the target block, neighboring reconstructed samples of the target block, to generate the input vector([para 0073-0075]- candidates selection module 104 may use detected features 113 (which may also be characterized as classifiers) from detector module 101 to determine whether the block of transform coefficients is visually important, is in a visually important region, or the like).
Regarding claim 5, ZHANG teaches wherein the matrix is selected from a set of matrices, according to the classification of the target block and an MIP mode index ([para 0463]- a matrix-based intra prediction (MIP) mode, or one or more angular intra-prediction modes.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 5.


Claims 4, 6-10, 15, 17-19 and  21  are rejected under 35 U.S.C. 103 as being unpatentable over Kim  in view of ZHANG, Aidoneus and Mahdi  as applied to claim 2 above and further in view of Ramasubramonian et al. (US. Pub. No. 2020/0404325 A1; provisional app. No. 62/872,070; filed on July 9, 2019; hereinafter as Rama).

Regarding claim 4, the combination of Kim, ZHANG, Aidoneus and Mahdi  don’t exclusively disclose wherein the input vector has a size of 4x1 when the target block belongs to the first class or a size of 8x1 when the target block belongs to the second block.
In an analogous art, Rama teaches wherein the input vector has a size of 4x 1 when the target block belongs to the first class or a size of 8x 1 when the target block belongs to the second block([para 0277]-see the table category 1, block size 4 X 8, 8 X 4, 8 X 8), determining that the target block belongs to a second class([para 0277]-see the table category 2, other block size which may include  4x1 or 8x1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rama to the modified system of Kim, ZHANG, Aidoneus and Mahdi techniques for intra prediction, including the derivation and signaling of modes for affine linear weighted intra prediction (ALWIP), which is also referred to as Matrix Intra Prediction (MIP) [Rama-2; para 0005].
Regarding claim 6, Rama teaches wherein the first intra prediction signal is generated by performing matrix vector multiplication on the matrix and the input vector([para 0198]- a RSLA for a MIP mode is signaled in the bitstream. The RSLA for the MIP mode indicates a set of reference sample locations in a neighborhood of the current block that are used in the MIP mode. As part of using the MIP mode to generate the prediction block, a video coder ( e.g., video encoder 200 or video decoder 300) may, for each sample location in a PSLA of the MIP mode, determine a prediction value by multiplying a reference sample at a reference sample location indicated by the RSLA for the MIP mode by a matrix coefficient of a matrix specified in the MPS associated with the MIP mode and adding an offset value specified in the MPS associated with the MIP mode).
Regarding claim 7, Rama teaches wherein the first intra prediction signal is generated based on one or more offsets associated with the matrix([para 0198]- a RSLA for a MIP mode is signaled in the bitstream. The RSLA for the MIP mode indicates a set of reference sample locations in a neighborhood of the current block that are used in the MIP mode. As part of using the MIP mode to generate the prediction block, a video coder ( e.g., video encoder 200 or video decoder 300) may, for each sample location in a PSLA of the MIP mode, determine a prediction value by multiplying a reference sample at a reference sample location indicated by the RSLA for the MIP mode by a matrix coefficient of a matrix specified in the MPS associated with the MIP mode and adding an offset value specified in the MPS associated with the MIP mode).
Regarding claim 8, Rama teaches wherein the one or more offsets are determined based on an index of the matrix in a lookup table([para 0121-0123]- derivation of intermediate predicted samples uses an affine linear weighted prediction model (i.e., a MIP model). Three types are defined, and the number of the intermediate samples derived differ for each type as follows).
Regarding claim 9, Rama teaches in response to the target block having a size other than 4x4, 8x8, 4xN, and Nx4, determining that the target block belongs to a third class([para 0277]-see the table category 2, other block size).
Regarding claim 10, Rama teaches in response to the target block belonging to the first class or the second class, determining that the first intra prediction signal has a size of 4x4([para 0277]-see the table category 0, block size 4X 4); and in response to the target block belonging to the third class, determining that the first intra prediction signal has a size of 8x8([para 0277]-see the table category 1, block size 4 X 8, 8 X 4, 8 X 8).
Claim 11(canceled).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	LIN et al., US 2020/0344468 A1, discloses intra prediction in image and video processing.
2.	Van der Auwera et. al., US 2020/0359050 A1, discloses generating a prediction block for matrix intra prediction (MIP) tool.
3.	ZHAO et al., US. 2020/0322620 A1, discloses methods and apparatuses for video encoding/decoding.


Conclusion
                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487